DETAILED ACTION
1. 	In view of the appeal brief filed on June 17, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/            Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                            

WITHDRAWN REJECTIONS
2. 	The 35 U.S.C. 103(a) rejection of Claims 1, 3 — 6, 8 — 14 and 26 as being unpatentable
over Kreitman et al (U.S. Patent Application Publication No. 2006/0272767 A1) in view of Horan et al (U.S. Patent No. 6,383,589 B1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 7 and 19 as being unpatentable over Kreitman
et al (U.S. Patent Application Publication No. 2006/0272767 A1) in view of Horan et al (U.S.
Patent No. 6,383,589 B1) and further in view of Fusarpoll et al (WO 2015/107127 A1), of record on page 2 of the previous Action, is withdrawn.

4. 	The  35 U.S.C. 103(a) rejection of Claims 15 — 17 as being unpatentable over Kreitman
et al (U.S. Patent Application Publication No. 2006/0272767 A1) in view of Horan et al (U.S.
Patent No. 6,383,589 B1) and further in view of Gillette (U.S. Patent No. 5,152,946) and
Schotland (U.S. Patent No. 3,468,862), of record on page 2 of the previous Action, is withdrawn.

5.	The 35 U.S.C. 103(a) rejection of Claim 21 as being unpatentable over Kreitman et al
(U.S. Patent Application Publication No. 2006/0272767 A1) in view of Horan et al (U.S. Patent
No. 6,383,589 B1) and further in view of Kocher et al (U.S. Patent No. 6,739,113), of record of page 2 of the previous Action, is withdrawn.





Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 3 – 4, 8 – 11 and 13 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forloni et al (U.S. Patent Application Publication No. 2007/0031691 A1) in view of Ishimoto et al (U.S. Patent No. 4,181,761) and Horan et al (U.S. Patent No. 6,383,589 B1).
With regard to Claim 1, Forloni et al disclose a heat shrinkable (paragraph 0014), or alternatively non – shrinkable, film (paragraph 0017) comprising, in order, a first outer layer, polyolefin core layer, first tie layer, gas barrier core layer, second tie layer, and second outer layer (paragraph 0094); the second outer layer is a sealant and comprises polyolefin (ethylene copolymer; paragraph 0064) and the gas barrier core layer, which is therefore an inner gas barrier layer, comprises EVOH in the amount of at least 70 wt% (paragraph 0079)  and the tie layers, which are therefore inner layers, comprise  ethylene vinyl acetate copolymer or a blend comprising the copolymer (paragraph  0088); the first outer layer comprises at least 70 wt% polyester  (paragraph 0057); because a tie layer comprising ethylene vinyl acetate copolymer or a blend comprising the copolymer is disclosed, a tie layer comprising 100 wt% of the copolymer is alternatively disclosed; all of the film layers contain filler, in normally used amounts (paragraph 0095); an elastic modulus of at least 7,000 kg/cm2 in the longitudinal and transverse directions is disclosed (paragraph 0102); the thickness of the second outer layer is 1 – 2 m up to 60% of the total thickness of the film (paragraph 0077) and the thickness of the first outer layer is up to 45% of the total thickness of the film (paragraph 0060) and the thickness of the inner gas barrier layer is 2 to 6 m (paragraph 0083) and the thickness of the tie layers is 2 to 8 m (paragraph 0089) and the film has an overall thickness of 10 to 80 m (paragraph 0097).  Although the disclosed range of elastic modulus is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Although the disclosed range of thickness ratio of the first tie layer is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. An inner layer positioned between the gas barrier layer and the sealant layer comprising a major proportion of polyolefin is not disclosed. The claim limitation of no inner layer comprising polyolefin between the gas barrier layer and the sealant layer is therefore met.  No inner layer comprising a major proportion of polyester is disclosed. The claim limitation of no inner layer comprising a major proportion of polyester is therefore met.
Forloni et al fail to disclose a curling of less than 20% in the longitudinal and transverse directions. However, Ishimoto et al disclose that up to 30 wt% calcium carbonate is a filler, in a normally used amount, for ethylene vinyl acetate (conventional; column 4, lines 8 – 25). It would have been obvious for one of ordinary skill in the art to provide for up to 30% calcium carbonate in the first tie layer of Ishimoto et al, as up to 30 wt% calcium carbonate is a filler for ethylene vinyl acetate, in a normally used amount. Horan et al also teach that acceptable values of curling are obtained for sheet structures, therefore including films, comprising a layer  (column 17, lines 38 — 63) comprising calcium carbonate in the amount of from about 30 weight percent to 75 weight percent calcium carbonate (column 6, lines 39 – 49) and one or more thermoplastic polymers (column 6, lines 6 – 7). The first tie layer would therefore provide the film disclosed by Forloni et al with acceptable values of curling. The values of curling that are acceptable include less than 20%, because a sheet having a width of 9 inches is taught (column 12, lines 28 — 35 of Horan et al) having a curl value of 1 inch or less (column 13, lines 1 — 5 Horan et al).
With regard to Claim 3, as stated above, an inner layer positioned between the gas barrier layer and the sealant layer comprising a major proportion of polyolefin is not disclosed. The claim limitation of no inner layer between the gas barrier layer and the sealant layer, comprising any polyolefin, is therefore met.  No inner layer comprising any polyester is disclosed. The claim limitation of no inner layer comprising any polyester is therefore met.
With regard to Claim 4, because the thickness of the tie layers is 2 to 8 m and the film has an overall thickness of 10 to 80 m, as discussed above, the thickness of the tie layer ranges from 2.5% to 80% of the overall thickness, which is the thickness ratio.
Although the disclosed range of thickness ratio of the first tie layer is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. 
With regard to Claim 8, an inner layer comprising at least 60% by weight polyolefin and an outer layer comprising at least 60% by weight polyester are not disclosed. However, no other components are disclosed in the inner layer or outer layer. It would have been obvious for one of ordinary skill in the art to provide for an inner layer comprising 100% by weight polyolefin and an outer layer comprising 100% by weight polyester, as no other components are disclosed in the inner layer or outer layer.
With regard to Claim 9, although the disclosed ranges of thicknesses of the sealant layer, the barrier layer and the outer layer are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. 
            With regard to Claim 10, because the thickness of the tie layers is 2 to 8 m and the film has an overall thickness of 10 to 80 m, as stated above, the tie layers range from 2.5 to 80% of the overall thickness of the film.  Although the disclosed range of thickness ratio is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.  
            With regard to Claim 11, B/A/D/E/C is therefore disclosed as described above.
            With regard to Claims 13 – 14, a curling not higher than 10% is taught by Horan et al, because a sheet having a width of 9 inches is taught (column 12, lines 28 — 35) and a curl value of 0.5 inch or less is taught (column 13, lines 1 — 5). Suitability for Flowpack packaging and tray lidding applications would therefore be obtained.  Thus, the scope of the claims are met by the prior art in view of the alternative recitation of “and/or” in referring to the remaining limitations.


8.	Claims 7, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forloni et al (U.S. Patent Application Publication No. 2007/0031691 A1) in view of Ishimoto et al (U.S. Patent No. 4,181,761) and Horan et al (U.S. Patent No. 6,383,589 B1) and further in view of Fusarpoll et al (WO 2015/107127 A1).
With regard to Claim 7, Forloni et al, Ishimoto et al and Horan et al disclose a film as discussed above. A package comprising the film is disclosed (paragraph 0002 of Forloni et al). Forloni et al, Ishimoto et al and Horan et al fail to disclose an outer layer comprising a blend of polyesters comprising PETG in the amount of 30 to 50% by weight.
Fusarpoll et al teach a film (page 1, lines 3 — 7) comprising an outer layer comprising
a blend of aromatic polyesters, because one or more aromatic polyesters is disclosed (page 6, lines 23 – 24), comprising an aromatic polyester in the amount of greater than 50% by weight that is PET (page 21, lines 1 — 7) or PETG (page 20, lines 28 — 31) for the purpose of providing a melting point higher than 225 degrees Celsius (page 19, lines 22 — 23) to obtain a resulting combination of free shrink, maximum shrink tension and residual shrink tension (page 19, lines 24 – 26).
It would have been obvious for one of ordinary skill in the art to provide for a blend of aromatic polyesters comprising an aromatic polyester in the amount of greater than 50% as the polyester in the outer layer disclosed by Forloni et al in order to provide for a melting point higher than 225 degrees Celsius and resulting combination of free shrink, maximum shrink tension and residual shrink tension as taught by Fusarpoll et al. It therefore also would have been obvious for one of ordinary skill in the art to provide for a blend of PET and PETG, in the amounts of 50% PET by weight or more and 50% PETG by weight or less, as a blend comprising an aromatic polyester in the amount of greater than 50% by weight that is PET or PETG as taught. Although the disclosed range of amount of PETG is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
             With regard to Claim 12, because one or more aromatic polyesters is taught by Fusarpoll et al, and because polyethylene is also taught at page 20, line 25, it alternatively would have been obvious for one of ordinary skill in the art to provide for polyethylene terephthalate only as the polyester in the outer layer disclosed by Forloni et al, in order to provide for a melting point higher than 225 degrees Celsius and resulting combination of free shrink, maximum shrink tension and residual shrink tension as taught by Fusarpoll et al. Also, because polyethylene terephthalate is the same material as is disclosed on page 49, line 15 of the instant specification, the claimed gloss would also be obtained.
With regard to Claim 19, Forloni et al fail to disclose a packaging process comprising providing a film, running the film through a former thus forming a tube, inserting a product into the tube, sealing the tube longitudinally, sealing the tube and cutting the tube transversally, at the
beginning and the end, and heat shrinking the tube. However, Fusarpoll et al teach a packaging process comprising providing a film, running the film through a former thus forming a tube, inserting a product into the tube, sealing the tube longitudinally, sealing the tube and cutting the tube transversally, at the beginning and the end, and heat shrinking the tube, for the purpose of providing a pouch shrunk around a product (page 37, lines 1 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for providing a film, that is the film disclosed by Forloni et al, running the film through a former thus forming a tube, inserting a product into the tube, sealing the tube longitudinally, sealing the tube and cutting the tube transversally, at the beginning and the end, and heat shrinking the tube in order to obtain a pouch shrunk around a product as taught by Fusarpoll et al.

9.	Claims 5 – 6 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forloni et al (U.S. Patent Application Publication No. 2007/0031691 A1) in view of Ishimoto et al (U.S. Patent No. 4,181,761) and Horan et al (U.S. Patent No. 6,383,589 B1) and further in view of Lee et al (U.S. Patent Application Publication No. 2009/0029081 A1).
Forloni et al, Ishimoto et al and Horan et al disclose a film as discussed above.  With regard to Claims 5 – 6 and 26, Forloni et al, Ishimoto et al and Horan et al fail to disclose a sealant layer that is a polyolefin that is an ethylene copolymer that is a major proportion of linear low density polyethylene. 
Lee et al teach a film (paragraph 0022) comprising a sealant layer comprising linear low density polyethylene (paragraph 0048) for the purpose of obtaining sealing at a temperature substantially below the melting temperature of the outer layer (paragraph 0040).
It therefore would have been obvious for one of ordinary skill in the art to provide for the sealant layer disclosed by Forloni et al to be a sealant layer comprising linear low density polyethylene, or consisting of linear low density polyethylene, therefore comprising linear low density polyethylene in a major proportion, in order to obtain sealing at a temperature substantially below the melting temperature of the outer layer as taught by Lee et al.

10. 	Claims 15 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over over Forloni et al (U.S. Patent Application Publication No. 2007/0031691 A1) in view of Ishimoto et al (U.S. Patent No. 4,181,761) and Horan et al (U.S. Patent No. 6,383,589 B1) and further in view of Gillette (U.S. Patent No. 5,152,946) and Schotland (U.S. Patent No. 3,468,862).
Forloni et al, Ishimoto et al and Horan et al disclose a film as discussed above. Crosslinking is disclosed (paragraph 0095 of Forloni et al). 
With regard to Claims 15 — 16, Forloni et al, Ishimoto et al and Horan et al fail to disclose a manufacturing process comprising coextrusion of the layers through a flat die to provide a sheet, quenching the sheet between 5 and 25 degrees Celsius, crosslinking the tube or sheet, heating the sheet to an orientation temperature of 85 and 160 degrees Celsius, simultaneously or sequentially biaxially stretching the heated sheet at a stretching ratio of at least 2.5:1 and 5:1 in the longitudinal direction, annealing the stretched sheet by heating it at a temperature from 45 to 105 degrees Celsius and cooling the annealed sheet at a temperature lower than 40 degrees Celsius.
                Gillette teaches a manufacturing process comprising coextrusion of layers through a flat die to provide a sheet, quenching the sheet, crosslinking the tube or sheet, simultaneously or
sequentially biaxially stretching the heated sheet at a stretching ratio of 500% in the machine
direction and annealing the stretched sheet by heating it at a temperature from 55 to 65 degrees
Celsius for the purpose of obtaining desired shrinkage properties (column 3, lines 3 — 67).
                 It therefore would have been obvious for one of ordinary skill in the art to provide for the manufacture of the film disclosed by Forloni et al by a process comprising
coextrusion of layers through a flat die to provide a sheet, quenching the sheet, crosslinking the
sheet, simultaneously or sequentially biaxially stretching the heated sheet at a stretching ratio of
500% in the machine direction, therefore 5:1 in the longitudinal direction, and annealing the stretched sheet by heating it at a temperature from 55 to 65 degrees Celsius in order to obtain desired shrinkage properties as taught by Gillette. The annealing is in an oven, for a time interval (column 3, lines 37 – 53), therefore a finite time, and the sheet is therefore then removed from the oven, resulting in cooling of the sheet. A cooling temperature is not disclosed, but an alternative lower limit of the annealing temperature range is disclosed, which is about 45 degrees Celsius (column 3, lines 37 – 53). It would have been obvious for one of ordinary skill in the art to anneal, alternatively, at 40 degrees Celsius, because 40 degrees Celsius is ‘about 45 degrees Celsius.’ The cooling would therefore necessarily result in a temperature less than 40 degrees Celsius. Because crosslinking is disclosed by Forloni et al, it would have been obvious for one of ordinary skill in the art to provide for crosslinking after quenching.
                  Schotland teaches a polyolefin (column 1, line 37) that is quenched between 5 and 25
degrees Celsius and heated to an orientation temperature of 85 and 160 degrees Celsius, for the
purpose of obtaining improved physical properties (column 3, lines 3 — 57).
                   It therefore would have been obvious for one of ordinary skill in the art provide for
quenching the polyolefin film disclosed by Forloni et al between 5 and 25 degrees Celsius and heating the film to an orientation temperature of 85 and 160 degrees Celsius, for the purpose of obtaining improved physical properties as taught by Schotland.
                   With regard to Claim 17, an annealing temperature of 45 to 120 degrees Celsius is
alternatively taught by Gilette (column 3, lines 3 — 67). Although the disclosed range of
temperature is not identical to the claimed range, the disclosed range overlaps the claimed range.
 It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. 

11.               Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over over Forloni et al (U.S. Patent Application Publication No. 2007/0031691 A1) in view of Ishimoto et al (U.S. Patent No. 4,181,761) and Horan et al (U.S. Patent No. 6,383,589 B1) and further in view of Kocher et al (U.S. Patent No. 6,739,113).
                   Forloni et al, Ishimoto et al and Horan et al disclose a film as discussed above. Forloni et al, Ishimoto et al and Horan et al fail to disclose a tray lidding process comprising providing a tray with a heat sealable rim, loading the tray with a product, applying a lid to the rim, heat sealing the lid to the rim and heat shrinking the film.
                     Kocher et al teach providing a tray with a heat sealable rim, loading the tray with a
product, applying a lid to the rim, heat sealing the lid to the rim and heat shrinking the film for
the purpose of obtaining a meat tray (the rim is a flange; column 5, lines 40 – 61).
                      It would have been obvious for one of ordinary skill in the art to provide a tray with a heat sealable rim, loading the tray with a product, applying a lid to the rim, the lid comprising the film disclosed by Forloni et al, heat sealing the lid to the rim and heat shrinking the film in order to obtain a meat tray as taught by Kocher et al.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered and have been found to be persuasive.  The rejections are therefore withdrawn. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782